IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2012-KA-00643-SCT

DAVID JAVARIOUS JAMISON RENFRO a/k/a
DAVID J. J. RENFRO a/k/a DAVID RENFRO a/k/a
DAVID JAVARIOUS RENFRO a/k/a DAVID
JAMES RENFROW a/k/a JAMIE RENFRO

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         04/02/2012
TRIAL JUDGE:                              HON. MICHAEL M. TAYLOR
COURT FROM WHICH APPEALED:                LINCOLN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   OFFICE OF INDIGENT APPEALS
                                          BY: GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LAURA HOGAN TEDDER
DISTRICT ATTORNEY:                        DEE BATES
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 04/11/2013
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       BEFORE DICKINSON, P.J., LAMAR AND CHANDLER, JJ.

       CHANDLER, JUSTICE, FOR THE COURT:

¶1.    Appellant David Javarious Jamison “Jamie” Renfro was convicted in the Circuit

Court of Lincoln County of armed robbery under Mississippi Code Section 97-3-79. Andra

Roundtree testified that Renfro entered Roundtree’s trailer home on March 21, 2011, and

robbed Roundtree at gunpoint. A second eyewitness corroborated most of Roundtree’s

testimony. The jury returned a unanimous guilty verdict, and Renfro was sentenced to twenty
years in prison, with five years suspended. On appeal, Renfro argues that the verdict was

contrary to the overwhelming weight of the evidence, and therefore, he is entitled to a new

trial. Because we find that it is well-supported by the weight of the evidence, we uphold the

jury’s verdict.

                                             FACTS

¶2.    Only five witnesses testified at trial, two of which, Andra Roundtree and Jeremy

McCullom, were present during the robbery. A third eyewitness, Tonia Daniels, was unable

to testify at trial. Renfro chose not to testify.

¶3.    At approximately 11:00 p.m. on March 21, 2011, Andra Roundtree and Jeremy

McCollum were inside Roundtree’s trailer home located at 401 Industrial Park in

Brookhaven, Mississippi. McCollum testified he was there to buy illegal liquor from a man

he identified at trial as Roundtree but knew only by the name of “Mon” at the time.

Roundtree testified that a man known to him only as “Jay” was present at the time. Roundtree

testified that Renfro entered the house through the front door and was “pulling a hood down

over his head trying to hide his face, and he was holding a gun,” but Roundtree could still see

Renfro’s face “very well.” McCollum also testified that Renfro came into the home and told

Roundtree to get down, but that Renfro had only some object in his hand. When Renfro

entered, McCollum placed his hands up, stood against the wall, and remained quiet.

¶4.    Renfro told Roundtree to “give it up,” but at first, Roundtree thought he was just

playing. Renfro walked through the living room to the kitchen where Roundtree was sitting,

placed a gun to the back of Roundtree’s head, and said “Bitch, I’m not playing.” A fourth

                                                    2
person, Tonia Daniels, then entered the home. Renfro told her to get on the floor, but when

Daniels told him she was phsyically unable to get on the floor, he told her to sit on the couch.

At this point, McCollum ran out of the house.

¶5.      Renfro continued to demand that Roundtree “give it up,” which Roundtree understood

to mean he wanted money. Eventually, Renfro allowed Roundtree to stand up and walk into

the living room, where Renfro stood, holding the gun in front of Roundtree. Renfro finally

asked, “Where is the money?” He then grabbed Roundtree’s backpack and .380 caliber

handgun that were lying on the couch before backing out the front door and leaving the

house. Roundtree testified that the gun Renfro took was the only gun Roundtree owned.

¶6.      A neighbor, who did not testify, called the police at approximately 11:01 p.m., and

Officer Fred Perkins arrived at the home within ten minutes. He testified that he met

Roundtree standing outside the home appearing erratic, nervous, and flustered, and that he

was talking fast, trying to explain what had happened. Renfro was no longer at the scene, and

there were no signs of any struggle or disarray related to the robbery. Investigators took no

pictures or fingerprints and gathered no physical evidence, and neither Renfro’s gun, the

backpack, nor Roundtree’s gun were ever recovered. Officer Perkins testified that Roundtree

“made an identification” to him that night and that Daniels was the only other person at the

scene.

¶7.      The next day, Roundtree filled out a statement naming Renfro as the perpetrator. The

statement was admitted at trial and read:




                                               3
       David James Renfrow (Aka - Jamie) entered my house last night pointing a
       gun and asking where was the money. He got behind me while [I] was sitting
       down and put a gun to the back of my head and told me to give it up. My
       friend Tonya come in at that time and he told her to get on the floor. Neither
       of us got on the floor he got nervous grabbed my gun and backed out of the
       house.

Although Roundtree testified that he knew Renfro only as “Jamie,” he clarified under cross-

examination that he had learned Renfro’s full name from Renfro’s father. Officer Perkins

testified that Daniels had told Roundtree that Renfro’s first name was David. Roundtree also

testified that this statement was “a rushed statement” given to the police “in less than ten

minutes” and that some details, like Renfro pulling a hood over his head, were left out. His

statement did not mention Jay being in the house because he “didn’t think this statement

would be the case.” He expected the police to ask him more questions about the incident, but

no one did until he was asked to testify at the trial.

¶8.    Andra Roundtree was the only witness who testified to Renfro possessing a gun and

stealing his property. Roundtree testified that he had known Renfro for about four years at

the time of the trial, and that Renfro used to live next door to him in Renfro’s aunt’s trailer.

At the time of the robbery, Roundtree was the lot manager for the trailer park, and he often

kept rent money in his house. Renfro may have known this, because Roundtree had told him

that he collected the rent when Renfro had asked him for a job at the trailer park. Roundtree

also testified that he suffers from paranoid schizophrenia and another mental diagnosis. At

the time of the robbery, he had been seeing a therapist twice a month but had not been




                                               4
prescribed any medications for his conditions. He has since been placed on medication for

his paranoid schizophrenia.

¶9.    Jeremy McCollum was questioned about his statements to a police investigator, Truett

Simmons, to whom McCollum spoke a week before the trial. McCollum testified that he told

Simmons that Renfro “came in with something,” but when Simmons asked McCollum if it

was a gun, he told Simmons he did not know what it was. McCollum testified that he never

saw a gun, and that he was “too scared to try to figure out” what the object in Renfro’s hand

was. He maintained that he did not tell the investigator that Renfro had a gun, and that he

never did see a gun while he was in the home.

¶10.   The jury was not informed that, the day after the robbery, Roundtree allegedly shot

and injured a person standing in close vicinity to Renfro as Roundtree was returning home

from filing his statement at the police station. Roundtree was indicted for aggravated assault

in relation to this incident. Because he invoked his Fifth Amendment right against self-

incrimination, no testimony was presented about this event or the indictment.

¶11.   The jury returned a unanimous guilty verdict but did not recommend life

imprisonment. The trial court denied Renfro’s motion for a new trial and sentenced him to

twenty years in prison with five years suspended. Renfro’s only issue on appeal is whether

the trial court abused its discretion in denying his motion for a new trial because the verdict

was contrary to the overwhelming weight of the evidence.

                                       DISCUSSION




                                              5
¶12.   Renfro argues generally that the testimony presented at trial was “at best, unreliable,

inconclusive and unsupportive of the conviction to the extent that a miscarriage of justice has

occurred.” Specifically, he argues that police conducted little to no investigation and that

Roundtree gave incomplete or misleading statements to the police. He also points to the

discrepancy between Roundtree’s and McCollum’s testimony, where McCollum testified that

he did not see a gun. Finally, he notes Roundtree’s paraniod schizophrenia and argues that

the jury was unable fully to assess Roundtree’s credibility because it did not hear evidence

that Roundtree was under indictment for shooting a gun at Renfro the day after the robbery.

The State argues that there was substantial, credible evidence allowing the jury to convict

Renfro.

¶13.   A trial court’s denial of a motion for a new trial will be overturned only if the trial

court abused its discretion by denying the motion. Sheffield v. State, 749 So. 2d 123, 127

(Miss. 1999). We have stated that a new trial should be granted only when the verdict is “so

contrary to the overwhelming weight of the evidence that to allow it to stand would sanction

an unconscionable injustice.” Bush v. State, 895 So. 2d 836, 844 (Miss. 2005). “[O]nly in

exceptional cases in which the evidence preponderates heavily against the verdict” should

a court exercise its discretion to grant a new trial. Id. (quoting Amiker v. Drugs For Less,

Inc., 796 So. 2d 942, 947 (Miss. 2000)). Moreover, we must weigh the evidence in a light

most favorable to the verdict. Bush, 895 So. 2d at 844. Even if we find that the verdict is

against the overwhelming weight of the evidence, Renfro’s remedy is a new trial and not

acquittal. Id.

                                              6
¶14.   We have overturned verdicts in cases in which we found “the first jury's determination

of guilt to be based on extremely weak or tenuous evidence[,] even where that evidence is

sufficient to withstand a motion for a directed verdict.” Dilworth v. State, 909 So. 2d 731,

737 (Miss. 2005) (quoting Lambert v. State, 462 So. 2d 308, 322 (Miss. 1984) (Lee, J.,

dissenting)). We also have granted new trials in cases where the evidence was “so ‘extremely

doubtful that it [was] repulsive to the reasoning of the ordinary mind.’” Dilworth, 909 So.

2d at 738 (quoting Thomas v. State, 129 Miss. 332, 92 So. 225, 226 (1922)). However,

weighing the credibility of witnesses is the exclusive province of the jury. Glidden v. State,

74 So. 3d 342, 349 (Miss. 2011). The “jury is the sole judge of the weight of the evidence

and the credibility of the witnesses,” and jurors may choose to believe one witness over

another. Ewing v. State, 45 So. 3d 652, 655 (Miss. 2010) (quoting Mohr v. State, 584 So.

2d 426, 431 (Miss. 1991)). Moreover, the jury is “permitted to draw such reasonable

inferences from the evidence” as it deems justified by the light of its own experience.

Glidden, 74 So. 3d at 349.

¶15.   Renfro was convicted of armed robbery under Mississippi Code Section 97-3-79,

which required the State to prove that Renfro “feloniously [took] or attempt[ed] to take from

the person or from the presence the personal property of another and against his will by

violence to his person or by putting such person in fear of immediate injury to his person by

the exhibition of a deadly weapon.” Miss. Code Ann. § 97-3-79 (Rev. 2006). Therefore, the

jury had to decide two fact questions: (1) did Renfro take or attempt to take personal property



                                              7
from Roundtree, and (2) did Renfro place Roundtree in fear of immediate injury to his person

by exhibiting a deadly weapon?

       A.      Was the jury’s finding that Renfro took or attempted to take
               Roundtree’s personal property contrary to the overwhelming
               weight of the evidence?

¶16.   Ultimately, the State produced only one witness, Andra Roundtree, who was able to

testify that Renfro stole the gun and the backpack from the presence of Roundtree. While

neither the gun nor the backpack was ever recovered, no witness testified that Renfro did not

steal these items. Although McCollum left the house before Renfro grabbed these items and

left, McCollum was able to testify to Renfro’s presence in the house and his demands that

Roundtree and Daniels get on the floor. While McCollum did not actually testify that he

heard Renfro demand money or tell Roundtree to “give it up,” a reasonable inference from

Renfro’s demand that Roundtree and Daniels get on the floor is that Renfro was attempting

to rob them.

¶17.   The jury also was entitled to believe Renfro’s testimony that Roundtree stole his .380

caliber pistol and backpack. Roundtree’s testimony that Renfro demanded money is

consistent with his testimony that he was the rent collector for the trailer park at the time of

the robbery, and that Renfro knew he kept large amounts of money in his trailer. The jury

was entitled to draw a reasonable inference that Renfro had a motive to rob Roundtree and

that he was attempting to take money from Roundtree.

¶18.   The jury was informed that Roundtree had been diagnosed as a paranoid

schizophrenic, and it was entitled to determine that Roundtree was still a truthful witness in

                                               8
spite of this fact. Viewing the evidence in a light most favorable to the verdict, the

overwhelming weight of the evidence does not contradict the jury’s finding that Renfro stole

Roundtree’s gun and backpack.

       B.       Was the jury’s finding that Renfro placed Roundtree in fear of
                immediate injury to his person by exhibiting a deadly weapon
                contrary to the overwhelming weight of the evidence?

¶19.   The State presented uncontradicted testimony from both Roundtree and McCollum

that Renfro entered the home and demanded that Roundtree get on the floor. While

Roundtree did not state at trial that Renfro told him to get on the floor, he did indicate this

in his written statement to the police. Roundtree further testified that Renfro placed a gun to

the back of his head and later stood in front of Roundtree and pointed a gun where Roundtree

could see it.

¶20.   While McCollum testified that he did not see a gun, he did testify that Renfro entered

the home carrying an object and that he made demands that frightened McCollum to the point

where he raised his hands and eventually fled the trailer. The jury was entitled to draw an

inference that whatever object Renfro carried, it was sufficient to place Roundtree in fear of

immediate injury. The jury also was entitled to believe Roundtree’s testimony that it was, in

fact, a gun that Renfro held to his head. Officer Perkins testified that Roundtree was nervous,

erratic, flustered, and talking fast in a high-pitched voice when Perkins arrived at

Roundtree’s trailer home less than ten minutes after the robbery. The jury was entitled to

infer that this state of mind was consistent with that of a person who had just had a gun

placed to his head.

                                              9
¶21.   Viewing all of this evidence in the light most favorable to the verdict, the jury’s

finding that Renfro used a gun to place Roundtree in fear of imminent bodily injury was not

against the overwhelming weight of the evidence.

¶22.   We previously have stated that “[t]he testimony of a single uncorroborated witness

is sufficient to sustain a conviction,” and this Court will allow a verdict to stand upon such

evidence “even though there may be more than one person testifying to the contrary.”

Williams v. State, 512 So. 2d 666, 670 (Miss. 1987). While the State relied heavily on

Roundtree’s testimony, there is no evidence directly contradicting Roundtree’s eyewitness

account. Everything that Roundtree testified to or reported to the police regarding the time

while McCollum was present was corroborated by McCollum’s testimony, with the

exception of McCollum’s uncertainty as to whether Renfro had a gun. Even that is not

enough to require a new trial, as “inconsistencies in witnesses’ testimony do not require the

jury to reject the entire testimony” of a witness. Duncan v. State, 939 So. 2d 772, 782 (Miss.

2006). The jury was entitled to believe, in spite of McCollum’s uncertain testimony, that

Renfro carried a gun and used it to place Roundtree in fear of imminent injury, and that he

stole Roundtree’s personal property.

       C.     Roundtree’s aggravated assault indictment

¶23.   Renfro also argues that the jury had incomplete information because Roundtree’s Fifth

Amendment right against self-incrimination protected him from cross-examination regarding

his aggravated-assault indictment. Renfro argues this evidence would have impeached

Roundtree’s testimony that Renfro stole the only gun Roundtree owned. He also argues this

                                             10
evidence shows bias and a motive to lie and generally damages Roundtree’s credibility. For

instance, if Renfro had a felony conviction, Roundtree might use that conviction to discredit

Renfro’s testimony against him in his aggravated-assault case. However, Renfro does not

assign any error to the trial court for excluding this evidence, acknowledging in his brief that

his own “Sixth Amendment right to cross-examine Roundtree about the shooting incident

had to yield to Roundtree’s invocation of his Fifth Amendment right not to incriminate

himself.” Renfro is correct that this testimony was rightly excluded. United States v.

Hernandez, 962 F. 2d 1152, 1161 (5th Cir. 1992) (holding that “a defendant's Sixth

Amendment right of compulsory process to obtain witnesses in his favor must yield to a

witness's Fifth Amendment privilege against self-incrimination.”)).

¶24.   While it is possible that the jury might have disbelieved Roundtree had it heard this

evidence, this evidence in and of itself does not preponderate so heavily against the verdict

that Renfro is entitled to a new trial. While this information raises questions as to

Roundtree’s character and credibility, it does not contradict his testimony. The State points

out in its brief that, rather than exonerating Renfro, this evidence could have shown that

Roundtree was angry at Renfro for robbing him at gunpoint. Therefore, even if this evidence

had been before the jury, there still would be no basis for a new trial, because we must view

all evidence in a light most favorable to the verdict. Moreover, Renfro cites no authority

holding that excluded evidence necessitates a new trial where the trial court committed no

error in excluding that evidence. This argument is without merit.

                                       CONCLUSION

                                              11
¶25.   The verdict is not contrary to the overwhelming weight of the evidence. Rather, there

is no evidence tending to exonerate Renfro. The evidence used to convict Renfro was neither

extremely weak, tenuous, nor doubtful, and the jury’s verdict is not an unconscionable

injustice. The denial of Renfro’s motion for new trial was well within the circuit court’s

discretion. The verdict and sentence are affirmed.

¶26. CONVICTION OF ARMED ROBBERY AND SENTENCE OF TWENTY (20)
YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS WITH FIVE (5) YEARS SUSPENDED, AND FIFTEEN (15) YEARS
TO SERVE, AFFIRMED. APPELLANT SHALL PAY COURT COSTS OF $411.00,
A FINE OF $3,000.00 AND FULL RESTITUTION.

     WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., LAMAR, KITCHENS,
PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                            12